UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2011 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT For the Six Months Ended December 31, 2011 Portfolio 21 Message from Dear Friends, Portfolio 21’s founders Portfolio 21 Investments, advisor to Portfolio 21 mutual fund, is pleased to offer two new publications, both of which are available on our website:Peak:Investing at the Edge of Ecological Limits and A New Foundation for Portfolio Management. Peak discusses the financial implications of unlimited growth that is exceeding ecological limits and charts our approach to navigating this complex landscape of risks and opportunities.Peak is also available in print.Please let us know if you would like a copy mailed to you. A New Foundation for Portfolio Management is a collaboration with the wonderful folks at RSF Social Finance.The paper questions assumptions about Modern Portfolio Theory that no longer hold true given world population, rising per capita consumption, and pressures on natural and social systems.It also introduces new investment decision-making principles related to risk, growth, and utility. In both publications we advocate holistic thinking and encourage healthy skepticism of preconceived notions.Using the framework of ecological limits, we challenge many of the assumptions that have driven investors as well as policymakers, academics, and business operators over the past century.Our premise is that financial markets misprice or fail to consider the systemic risks and opportunities posed by ecological limits and that our analysis can help us identify attractive investment opportunities. Weappreciate the “mosaic” nature of the financial markets.At any given time, there are multiple macro-factors that are affecting market sentiment and securities pricing—demographics, competition, legislation and politics, geopolitical conditions, and technology.And there are usually certain events and conditions that capture the attention and focus of a large share of market pundits and participants.In 2011, the issues surrounding financial leverage and debt, particularly in Europe, dominated the financial news and rocked the markets.In the United States, income and wealth gaps continued to widen, and unemployment improved only slightly.These were 2 the “squeaky wheels”—and, in many ways, rightfully so as they have immediate direct impact on the lives of millions of people. It is our responsibility as long-term investment managers to pay attention to the whole mosaic even when the markets may tend to discount or ignore those factors that don’t register as immediate crises or shocks.We cannot control the way markets interpret events on a short-term basis, nor can we remove ourselves from the reality of the moment—no matter how frustrating this may be.But, even as we acknowledge the issues of the day, we owe it to you, our shareholders, to remain true to the tenets that form our investment philosophy and that have served us well since Portfolio 21 began in 1999. As always, we welcome your comments and questions.You can reach us at welcome@portfolio21.com. Sincerely, Leslie Christian Carsten Henningsen Co-founder Co-founder 3 Management’s Discussion of Fund Performance for the period ending 12/31/11 Portfolio 21 performance against the MSCI World Equity Index is presented below.Fund returns have trailed the index over the past six months and 2011, but remain above benchmark over the longer term. Average Annual Gross 6 1 3 5 10 Expense Month Year Years Years Years Ratio Retail Inception: 9/30/99 -11.86% -8.04% 9.65% -1.26% 4.37% 1.48% Institutional Inception: 3/30/07 -11.73% -7.79% 9.97% N/A N/A 1.18% MSCI World Equity Index -10.07% -5.02% 11.75% -1.82% 4.15% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115.The Fund imposes a 2% redemption fee on shares held for less than 60 days.Performance data quoted does not reflect the redemption fee.If reflected, total return would be reduced. Global stocks wrapped up 2011 by posting their first annual loss in three years.Markets were characterized by periods of intense volatility and surging bond yields in the euro zone periphery.Risk on, risk off.No four words could better describe the frustrating year that was 2011.Markets followed a rather manic path, with stocks trading on the news of the day.The year began with high hopes of an improving U.S. economy, which drove stocks to a peak at the end of April.But worries about Europe’s debt woes increased as investors fretted about contagion.The U.S. stock market ended a tumultuous year right where it started.The S&P 500 Index lost nearly 4% over the past six months.In Europe, equity market performance in the second half of the year was much poorer, with many of the biggest markets dropping double-digit percentages on funding concerns.Some Asian and other emerging markets fared even worse over the period.Portfolio 21 performance was inhibited by a larger-than-benchmark allocation to foreign stocks. As Europe’s debt crisis spread, the global financial system has shown signs of another credit crunch like the one that followed the 2008 collapse of U.S. investment bank Lehman Brothers.Banks have been afraid to lend.Greece, Ireland, and Portugal have all been forced to take bailouts, and Italy, Spain, and Belgium have seen their borrowing costs rise sharply.Banks already had to agree to forgive 50% of the value of their Greek debt holdings, and many fear that other struggling European countries might also demand a “haircut” on bonds.The Federal Reserve cut the cost of emergency dollar funding for 4 European banks as part of a globally coordinated central bank response to the continent’s sovereign debt crisis.These moves were designed to increase the flow of dollar liquidity to European banks.Still, the coordinated action does not address the larger issue of Europe’s debt crisis and signals fear among central bankers about global financial stresses. Despite heroic efforts by many of the world’s central banks, all major economies are headed for an economic slowdown.The last few decades of growth, from Asia to the U.S. to Europe, has been fueled by large amounts of consumer, bank, and government debt.The world’s debt problem has not been getting better, it’s getting worse.Until the debt dissipates the world may chug along at a very slow pace.The most likely course for the world economy in the near term is toward continued deleveraging.Furthermore, slowing population growth, an aging citizenry, and colossal entitlement commitments are diverting resources that would otherwise fuel growth in developed markets. The most dull and conservative assets outperformed during the second half of 2011.Investors would have been better off parking their money in U.S. government bonds than investing in stocks, as the Treasury market was propped up by central banks around the globe that have made trillions of dollars in purchases since the financial crisis began.The consumer staples sector was the only economic sector to eke out gains over the period.Portfolio 21 is underweight this sector and fund stock returns were lackluster here.Technology and healthcare stocks fell less than their global sector peers.Portfolio 21 is overweight both of these sectors.U.S.-centric fund technology stocks outperformed, while Europe-centric fund healthcare stocks lagged.Materials and financials were among the worst performing economic sectors over the past six months.Portfolio 21 is underweight financials and overweight materials, though fund stocks in each performed better than peers. Moves by the Federal Reserve to flood the world with cash did little to dent the U.S. currency’s value in 2011, bolstering the appeal of U.S. assets at a time when the government needs the support of foreign investors the most.Regardless of the problems America has been facing, investors continue to feel that the U.S. has been better positioned to weather an impending economic storm than most other economies.The dollar strengthened during the fourth quarter, driven by European banks scrambling to fund liquidity needs.The U.S. dollar has been artificially high as demand for liquidity has intensified amid sovereign debt concerns.Portfolio 21’s exposure to foreign currencies depressed fund performance over the past six months. Despite recent moves to the contrary, the U.S. dollar may be in a secular decline.The deleveraging of consumer debt will likely result in slowing consumer spending, a narrowing trade deficit, and lower international demand for U.S. dollar reserves.Along with lower U.S. dollar reserves comes lower demand for U.S. denominated assets, particularly U.S. government debt.This could snowball into a sovereign debt crisis in the U.S. as foreign investors require higher yields to finance the U.S. economy. 5 The euro was resilient for much of the second half of 2011, but ended 2011 near 15-month lows against the dollar and at a ten-year low against the Japanese yen.Hopes of a comprehensive response to Europe’s debt and banking crises helped sustain the euro, but it slumped late in the year as European countries showed the strain of efforts to force through austerity policies and impose tough new spending rules.Europe needs to get to euro version 2.0, and the sooner the better.The shared currency, which was supposed to bind nations together, has instead created an atmosphere of bitter acrimony.In the second half of 2011 European Union leaders failed to end concern that Italy and Spain could succumb to a sovereign debt crisis, foreign exchange strategists reduced their forecasts for the euro, and investors fled assets denominated in the euro zone currency. It took a few months of an expanding European financial crisis to do the job, but sell-side analysts have finally begun to reduce to their expected revenue growth for large U.S.-based multinationals.Since Wall Street analysts’ estimates are often informed by official corporate guidance, it would appear that large companies are increasingly worried that the current problems in Europe could significantly spoil growth into 2012.2011’s rebound in corporate earnings has been losing steam as slower economic growth and greater strain on consumers threaten sales and profit margins.Corporations have been sitting on record amounts of cash but insist that growth opportunities have been hard to find. Portfolio 21’s strategy for 2012 is to proceed with caution.The same trends that have defined the global economy for much of the last two years remain in place.Specifically, countries and consumers still have too much debt, and their efforts to reduce it will constrain spending and gross domestic product growth in developed economies, and developing economies to a lesser extent.Deleveraging of a global massive debt load still has a long way to go.Debts need to be repaid and savings need to be restored.There will be some defaults and write-downs along the way.Stocks seem inexpensive based on trailing fundamentals because global economic growth is faltering.Stocks may begin to appear expensive in 2012 as earnings growth slows or grinds to halt, before the stage is set for a market recovery.However, fundamental measures of corporate wellbeing, such as earnings power, take a distant back seat to European political drama.However, U.S. earnings multiples could get a boost from improvement in the domestic labor market or coherent decision-making in Washington on the Federal Deficit.We will stay focused on innovative companies with strong balance sheets and strategies in place to address environmental constraints. It felt like cause for minor celebration recently when the U.S. GDP surpassed the level it was at the before the recession.The headline figure was belated good news, but it also obscures how deeply damaged the economy really is.Since 2008, the U.S. population has grown by about 6.5 million people and GDP per capita is still below the pre-recession peak.The most tangible sign of our hollow economic growth is the shortage of jobs. 6 The Occupy movement was scattered, but it clearly echoed a deep dissatisfaction with financial capitalism in its current state.The public remains angry and frustrated at the cost of rescuing the banking system, which was largely borne by taxpayers rather than shareholders or bondholders.Bankers have not done their cause any good by continuing to award themselves generous pay packages.U.S. voters are overwhelmingly convinced that the economy is structured to favor the rich.Many want to eliminate power at corporations and big banks as well as tax breaks for businesses and the affluent. The largest developed economies have seen a huge rise in inequality over the last two decades, as growth in national income has been diverted to the top income earners.American workers generally have gone no place, whereas the super rich as a group increased their incomes five for one.U.S. CEOs earn far higher pay compared with the rest of the world.An American CEO’s paycheck is more than 400 times larger than the average worker.We have a society in which money is increasingly concentrated in the hands of a few people, and that concentration of income and wealth threatens to make us a democracy in name only, as extreme concentration of income is incompatible with real democracy. Contrast this with a developed market success story in Scandinavia.Sweden hasbeen enjoying the lowest borrowing cost ever, as the country has cut debt and forced discipline on its banks two decades after resolving its last banking crisis.Success has been in part due to its focus on income equality.The Nordic country is among most heavily taxed, second as a percentage of GDP after Denmark.Sweden will post a budget surplus this year and pays less than any other European Union country to borrow for ten years.Sweden, Denmark, and Norway all have current account deficits signaling money flows.While Scandinavian markets underperformed North American markets over the past six months, they were among the best performing European markets over the period.Portfolio 21 is overweight Scandinavian stocks, which has boosted fund performance in past years. While wealth is diverging in the U.S. and other western cultures, it is quickly converging when compared with the rest of the world.The rest of the world has become more competitive as technological and scientific advancement is outpacing the West.The transformation to a consumer society will likely enable the rest of the world to close the gap.Low relative debt and past trade surpluses should help to finance the transformation.At Portfolio 21 we have been actively seeking attractive investment opportunities in Asia, South America, South Africa, and elsewhere.For example, Portfolio 21 has been active in Brazil over the past few years.Brazil has a growing middle class, a healthy banking system, stable government, abundant natural resources, and globally focused corporations.GDP growth is expected to average around 4% over the next several years.Portfolio 21 performance was enhanced by fund holdings in Hong Kong, South Korea, and South Africa during the second half of 2011. 7 There is a dangerous environmental crisis looming that could dwarf the financial crisis of 2008.The 1997 Kyoto Protocol stipulated that annual greenhouse gas emissions shrink to a level 5% below what the world emitted in 1990.Instead, global emissions have risen nearly 50% over the past two decades.The door is closing to a future in which temperature gains are constrained to two degrees Celsius since industrialization, a goal adopted by United Nations envoys at talks in Cancun, Mexico in 2010.Last year at a conference in Durban, South Africa, governments agreed to adopt a legal agreement “as soon as possible” but no later than 2015 to curb greenhouse gas emissions.The Durban climate change talks ended in what negotiators agreed to call a success.Governments, including China and India, for the first time, said they would devise a new global system for curbing emissions of greenhouse gases and make it operational by 2020.However, this pledge has uncertain legal force, the form of any new regime is unclear, and the meeting failed to set any new binding targets.There is ample evidence that we need to cut our greenhouse gas emissions.Although the best way to do that would be to either limit fossil fuel use or to enact a carbon tax, neither of those options is politically viable right now. As if climate risk isn’t enough for the world to contend with, “peak everything” threatens to derail global economic growth.Nature is finite but human desire is not.The only market-based solution to peak anything is high prices.Fossil fuels are becoming more scarce and expensive.Peaking has already occurred in many of the major oilfields and countries.Since 2005 world crude oil production has plateaued.Other commodities are becoming scarcer on demand spikes from emerging economies.As these developing economies continue to grow, demand for natural resources should continue to go higher.Food prices are higher than the peak in 2008.Agricultural production faces serious challenges as increasing urbanization, changing diets, and higher production costs make ensuring food supplies more difficult.From coal to corn to iron ore, China has been impacting the price of almost all commodities.There is not enough oil on the planet if China continues to grow as fast as they have been.But even if China’s GDP continues to trend down, demand from the country’s billion-plus population is not going anywhere. Portfolio 21 continues to regard ecological risk as the greatest threat to economic growth and corporate profits.Furthermore, we believe traditional investment analysis underestimates the long-term opportunities and risks associated with ecological limits to economic growth, leading to persistently mispriced assets.We believe that patient investors employing an ecological framework could achieve investment returns that exceed market averages. Beyond markets, sectors, and currencies individual, stock performance had a noticeable impact on fund performance over the past year: Google is a technology company best known for its internet search engine and also provides a variety of business software tools, such as word processor and 8 spreadsheet services.These businesses require significant computing power, which makes the energy consumption of Google’s large server farms a top concern for the company.In an effort to manage its energy use and associated carbon emissions, Google became carbon neutral in 2007.The company continues to look for and develop new ways to provide the company and the world at large with more renewable energy options.The company’s stock had a great run over the second half of 2011, up over 20%, as its Android mobile phone platform continued to gain market share. Baxter International, a maker of blood products and intravenous drugs, declined in the second half after a major health insurer indicated it planned to favor a rival’s treatment for immune system disorders.Many analysts expect cuts to 2012 earnings guidance as a result.We believe these concerns are well reflected in the current share price and the recent sell-off reflects near-term fears rather than concerns about the long-term prospects for the business.Beyond 2012, we continue to believe Baxter will transition to a new product story with several important products in the company’s pipeline.A combination of new products and emerging markets should drive Baxter to be one of the higher growth names in our coverage universe.The company engages in a wide variety of environmental initiatives to reduce energy and materials use, reduce waste and pollution, and thereby hopefully save substantial amounts of money.Baxter’s environmental financial statements have been an excellent case for the financial benefits generated by environmental projects. Samsung is a South Korean manufacturer of a broad range of consumer and industrial electronic equipment and products.Samsung’s products have a dominant market presence and its components have been increasingly finding their way into a wider array of electronics.Samsung is the undisputed market leader in flash and DRAM and the company has gained significant traction in the lucrative and fast growing smart phone and tablet market segments.Samsung has grown so quickly in the mobile phone market during the past year that its handset division has become its most profitable business.Shares gained 25% on strong mobile handset momentum.The company secured the top position in smartphones worldwide, ahead of Apple, and is likely to surpass Nokia to become the leader in overall global handsets.Shares of Samsung have followed the company’s successes.The stock gained more than 25% over the past six months. Telefonica is a world leader in telecommunications, offering mobile and fixed-line telephone, broadband, and pay TV services in Europe and Latin America.The company’s greatest environmental impact is associated with the electricity required to power its networks and base stations.Telefonica is improving remote management of stations to reduce energy use and travel emissions.The company is using renewable energy to power transmission units, radio links, and base stations.Telefonica has also centralized the management of energy use and 9 leadership on environmental issues by establishing a Climate Change Office.The second half of 2011 continued a rough run for the company’s stock, which lost over 25%.Widespread economic problems in its home country and increasing competition in emerging markets have undermined investor confidence. Portfolio 21 invests in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability and differences in accounting standards.The Fund invests in smaller companies that involve additional risks such as limited liquidity and greater volatility. The Fund’s environmental policy could cause it to make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see the following semi-annual report for the fund’s holdings as of December 31, 2011. Current and future portfolio holdings are subject to risk. The MSCI World Equity Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance.The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced.Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Fund including investment objectives, risks, charges, and expenses. The Fund is distributed by Quasar Distributors, LLC. 10 Portfolio 21 PORTFOLIO HOLDINGS BY COUNTRY at December 31, 2011 (unaudited) Portfolio Holdings Percent of Net Assets Austria $ % Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Italy % Japan % Netherlands % South Korea % Singapore % South Africa % Spain % Sweden % Switzerland % United Kingdom % United States % Other Assets in Excess of Liabilities % Total $ % EXPENSE EXAMPLE for the Six Months Ended December 31, 2011 (unaudited) As a shareholder of Portfolio 21 (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/11 –12/31/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares less than 60 calendar 11 Portfolio 21 EXPENSE EXAMPLE (unaudited), Continued days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.Currently, Portfolio 21 Investments, the funds advisor, is paying the IRA annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 12 Portfolio 21 EXPENSE EXAMPLE (unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Portfolio 21 – Retail Class Actual $ 881 Hypothetical (5% annual return before expenses) Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Portfolio 21 - Institutional Class Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.46% for Retail Class shares and 1.16% for Institutional Class shares multiplied by the average account value over the period multiplied by 184/366 (to reflect the one-half year period). 13 Portfolio 21 SCHEDULE OF INVESTMENTS at December 31, 2011 (unaudited) Shares Value COMMON STOCKS: 92.0% Automobiles & Components: 2.0% Deere & Co. (United States) $ Johnson Controls, Inc. (United States) Banks: 1.9% Bank of New York Mellon Corp. (United States) New Resource Bank (United States) (a) Royal Bank of Canada (Canada) (a) Capital Goods: 11.1% ABB Ltd. (Switzerland) Abengoa SA (Spain) Acciona SA (Spain) Ameresco, Inc. (United States) (a) Atlas Copco AB - Class A (Sweden) Eaton Corp. (United States) Hyflux Ltd. (Singapore) Kurita Water Industries Ltd. (Japan) Mitsubishi Electric Corp. (Japan) Schneider Electric SA (France) Siemens AG - Registered Shares (Germany) Skanska AB - Class B (Sweden) SKF AB - Class B (Sweden) Tennant Co. (United States) Commercial Services & Supplies: 1.4% Waste Management, Inc. (United States) Computers & Peripherals: 1.0% Apple, Inc. (United States) (a) Consumer Durables & Supplies: 3.6% Electrolux AB - Class B (Sweden) Koninklijke Philips Electronics NV - ADR (Netherlands) Nike, Inc. (United States) Sharp Corp. (Japan) Diversified Financial Services: 0.5% Intercontinental- Exchange, Inc. (United States) (a) Electronic Products: 0.7% Corning, Inc. (United States) Energy: 1.1% Enel Green Power SpA (Italy) Vestas Wind Systems A/S (Denmark) (a) The accompanying notes are an integral part of these financial statements. 14 Portfolio 21 SCHEDULE OF INVESTMENTS at December 31, 2011 (unaudited), Continued Shares Value Food & Staples Retailing: 2.2% Tesco PLC (United Kingdom) $ United Natural Foods, Inc. (United States) (a) Food, Beverage & Tobacco: 1.7% Cosan Ltd. - Class A (Brazil) Danone (United States) Health Care Equipment & Services: 3.1% Baxter International, Inc. (United States) Smith & Nephew PLC (United Kingdom) Hotels, Restaurants & Leisure: 0.6% Accor SA (France) Household & Personal Products: 0.5% Natura Cosmeticos SA (Brazil) Internet Software & Services: 1.0% eBay, Inc. (United States) (a) Life Sciences Tools & Services: 0.8% Life Technologies Corp. (United States) (a) Materials: 9.9% Air Liquide (France) Ecolab, Inc. (United States) Novozymes A/S - Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Schnitzer Steel Industries, Inc. (United States) Sonoco Products Co. (United States) Svenska Cellulosa AB - Class B (Sweden) Umicore (Belgium) Personal Products: 1.0% L’oreal (France) Pharmaceuticals & Biotechnology: 12.5% Johnson & Johnson (United States) Novartis AG (Switzerland) Novo-Nordisk A/S - Class B (Denmark) Roche Holdings AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 2.4% Capitaland Ltd. (Singapore) Growthpoint Properties Ltd. (South Africa) Potlatch Corp. (United States) Unibail-Rodamco SA (France) Retailing: 1.8% Hennes & Mauritz AB - Class B (Sweden) Staples, Inc. (United States) The accompanying notes are an integral part of these financial statements. 15 Portfolio 21 SCHEDULE OF INVESTMENTS at December 31, 2011 (unaudited), Continued Shares Value Road & Rail: 0.3% SMRT Corporation Ltd. (Singapore) $ Semiconductors & Semiconductor Equipment: 4.8% Applied Materials, Inc. (United States) Cree, Inc. (United States) (a) Intel Corp. (United States) Samsung Electronics Co. Ltd. (South Korea) SolarWorld AG (Germany) Software & Services: 6.2% Adobe Systems, Inc. (United States) (a) Autodesk, Inc. (United States) (a) Google, Inc. (United States) (a) Technology Hardware & Equipment: 6.2% Canon, Inc. (Japan) Cisco Systems, Inc. (United States) International Business Machines Corp. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Telecommunication Services: 4.3% China Mobile Ltd. (Hong Kong) Telefonica SA (Spain) Vodafone Group PLC - ADR (United Kingdom) Transportation: 3.8% Canadian Pacific Railway Ltd. (Canada) East Japan Railway Co. (Japan) Expeditors International of Washington, Inc. (United States) FedEx Corp. (United States) MTR Corp. (Hong Kong) Utilities: 5.7% Companhia de Saneamento Basico do Estado de Sao Paulo - ADR (Brazil) Iberdrola SA (Spain) National Grid PLC (United Kingdom) Ormat Technologies, Inc. (United States) Portland General Electric Co. (United States) Red Electrica Corporacion SA (Spain) Scottish & Southern Energy PLC (United Kingdom) Verbund AG (Austria) TOTAL COMMON STOCKS (Cost $308,106,962) The accompanying notes are an integral part of these financial statements. 16 Portfolio 21 SCHEDULE OF INVESTMENTS at December 31, 2011 (unaudited), Continued Shares Value PREFERRED STOCKS: 1.8% Banks: 0.9% Banco Bradesco SA (Brazil) $ Household & Personal Products: 0.9% Henkel KGaA (Germany) TOTAL PREFERRED STOCKS (Cost $5,846,334) SHORT-TERM INVESTMENTS: 5.8% Money Market Funds: 5.8% Fidelity Money Market Portfolio - Select Class, 0.143% ^ Invesco Liquid Assets Portfolio - Institutional Class, 0.159% ^ TOTAL SHORT-TERM INVESTMENTS (Cost $22,196,909) TOTAL INVESTMENTS IN SECURITIES: 99.6% (Cost $336,150,205) Other Assets in Excess of Liabilities: 0.4% TOTAL NET ASSETS: 100% $ (a) Non-income producing security. ADR American Depository Receipt ^ 7-day yield as of December 31, 2011. Percent of Total Country Net Assets Austria % Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Italy % Japan % Netherlands % South Korea % Singapore % South Africa % Spain % Sweden % Switzerland % United Kingdom % United States % Other Assets in Excess of Liabilities % % The accompanying notes are an integral part of these financial statements. 17 Portfolio 21 STATEMENT OF ASSETS AND LIABILITIES at December 31, 2011 (unaudited) ASSETS Investments in securities, at value (Cost $336,150,205) (Note 2) $ Cash 55 Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Distribution fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments Net unrealized appreciation on foreign currency and translation of other assets and liabilities in foreign currency Net assets $ Retail Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ Institutional Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 18 Portfolio 21 STATEMENT OF OPERATIONS For the six months ended December 31, 2011 (unaudited) INVESTMENT INCOME Dividends (net of foreign withholding tax of $299,355) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Class Administration fees Transfer agent fees Fund accounting fees Custody fees Registration fees Reports to shareholders Miscellaneous expenses Audit fees Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED LOSS ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized loss on investments and foreign currency transactions ) Change in net unrealized depreciation on investments and foreign currency ) Change in net unrealized depreciation of translation of other assets and liabilities in foreign currency ) Net realized and unrealized loss on investments and foreign currency transactions ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 19 Portfolio 21 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended December 31, Year Ended June 30, (unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments and foreign currency transactions ) ) Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Change in net unrealized appreciation (depreciation) of translation of other assets and liabilities in foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class (a) (b) Net increase (decrease) in net assets derived from net change in outstanding shares - Institutional Class (c) (d) ) Total increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 20 Portfolio 21 STATEMENT OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions for Retail Class shares is as follows: Six Months Ended December 31, 2011 Year Ended (unaudited) June 30, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $19,822 and $7,800, respectively. (c) Summary of capital share transactions for Institutional Class shares is as follows: Six Months Ended December 31, 2011 Year Ended (unaudited) June 30, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (d) Net increase (decrease) ) $ ) $ (d) Net of redemption fees of $0 and $1,935, respectively. The accompanying notes are an integral part of these financial statements. 21 Portfolio 21 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Retail Class Six Months Ended December 31, Year Ended June 30, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — — — ) ) ) Total distributions ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of period/year $ Total return )%^ % % )% )% % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed %+ % After fees waived/recouped and expenses absorbed %+ % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed %+ % After fees waived/recouped and expenses absorbed %+ % Portfolio turnover rate 12 %^ 8
